                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


TYREE BELL,                                     )
                                                )
                              Plaintiff,        )
                                                )
v.                                              )   Case No. 4:17-cv-695-DGK
                                                )
OFFICER PETER NEUKIRCH, et al.,                 )
                                                )
                              Defendants.       )


            JOINT MOTION FOR LEAVE TO FILE EXHIBITS UNDER SEAL

       Plaintiff Tyree Bell and Defendants Neukirch, Munyan, Ortiz, Mattivi, Smith

and the Members of the Kansas City Board of Police Commissioners respectfully request

leave to file Plaintiff’s Exhibits 9, and 12 to Plaintiff’s Response in Opposition to

Defendants’ Motion for Summary Judgment under seal and to retroactively designate

Defendants’ Exhibits U and Z as filed under seal.

       Plaintiff’s Exhibits 9 and 12 and Defendants’ Exhibits U and Z are video files which

are not encompassed by the specific terms of the Court’s Protective Order1 in this cause.

However, they contain video and audio which could compromise the safety of current police

officers and their effectiveness in their assigned roles. Counsel for Plaintiff and Defendants

conferred over the weekend and agree that for those reasons these exhibits are appropriately

filed under seal.

       Defendants’ Exhibits U and Z have already been filed with the clerk on a DVD.


       1
           Doc. 11, November 14, 2017.
Plaintiff’s Exhibits 9 and 12 have also been copied onto a DVD and it is anticipated that they

will be filed conventionally and maintained in the case file in the Clerk’s office with a second

copy provided for chambers.


                                                Respectfully submitted,

                                                LAW OFFICE OF ARTHUR BENSON II


                                                By s/ Jamie Kathryn Lansford
                                                Arthur A. Benson II #21107
                                                Jamie Kathryn Lansford #31133
                                                4006 Central Avenue
                                                Kansas City, Missouri 64111
                                                (816) 531-6565
                                                abenson@bensonlaw.com
                                                jlansford@bensonlaw.com

                                                Attorneys for Plaintiff Tyree Bell

                                                and

                                                JOSHUA D. HAWLEY
                                                ATTORNEY GENERAL OF MISSOURI


                                                By s/ Diane Peters
                                                Diane Peters #54784
                                                Nicolas Taulbee # 61065
                                                Assistant Attorneys General
                                                615 East 13th Street, Suite 401
                                                Kansas City, Missouri 64106
                                                (816) 838-2285
                                                (816) 889-5006 (telefacsimile)
                                                Diane.Peters@ago.mo.gov
                                                Nicolas.Taulbee@ago.mo.gov

                                                Attorney for Defendants




                                               2
